19-13895-jlg      Doc 24     Filed 08/23/19 Entered 08/23/19 15:14:01        Main Document
                                           Pg 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IN RE:                                          §
                                                §                    CHAPTER 7
ORLY GENGER,                                    §
                                                §               CASE NO. 19-10926-TMD
           Debtor.                              §

                         NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF NOTICES AND PLEADINGS

PLEASE TAKE NOTICE OF THE FOLLOWING MATTER:

         Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), the undersigned counsel hereby appears on behalf SureTec Insurance Company and

requests copies of all notice, pleadings, orders, and other documents brought before this Court

with respect to the above-captioned case, whether formal or informal, be served on SureTec

Insurance Company by and through its counsel, as follows:

                           Ryan B. DeLaune
                           CLARK HILL STRASBURGER
                           901 Main Street, Suite 6000
                           Dallas, Texas 75202
                           Telephone: (214) 651-2115
                           Facsimile: (214) 659-4195
                           ryan.delaune@clarkhillstrasburger.com

         Further, pursuant to Rule 2002 of the Bankruptcy Rules, this request includes the

documents referenced above and also includes, without limitation, notices of any order,

pleadings, motions, applications, complaints, demands, hearings, requests, or petitions,

disclosure statements, answering or reply papers, memoranda, and briefs in support of any of the

foregoing and any other documents brought before this Court with respect to these proceedings,

whether formal or informal, whether written or oral, whether transmitted or conveyed by mail,

electronic mail, delivery, telephone, telecopy, or otherwise.


NOTICE OF APPEARANCE                                                                     PAGE 1
 19-13895-jlg           Doc 24         Filed 08/23/19 Entered 08/23/19 15:14:01    Main Document
                                                     Pg 2 of 2



Dated: August 23, 2019

                                                    Respectfully submitted,

                                                    CLARK HILL STRASBURGER


                                                      /s/ Ryan B. DeLaune
                                                    RYAN B. DELAUNE
                                                    State Bar No. 24074126
                                                    ryan.delaune@clarkhillstrasburger.com
                                                    901 Main Street, Suite 6000
                                                    Dallas, Texas 75202
                                                    Telephone:     (214) 651-2115
                                                    Facsimile:     (214) 659-4195

                                                    ATTORNEYS FOR SURETEC INSURANCE
                                                    COMPANY




                                          CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served on all
counsel of record on this 23rd day of August, 2019, via electronic notification by the Electronic
Case Filing System for the United States Bankruptcy Court for the Western District of Texas.



                                                     /s/ Ryan B. DeLaune
                                                    RYAN B. DELAUNE




NOTICE OF APPEARANCE                                                                        PAGE 2

4851‐6939‐1520.1/A9047/390646/082319
